DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 6 and 10 are objected to because of the following informalities.
Claim 6 recites the number “54,7”. For conformity with ordinary English usage, the number should include a decimal as the delimiter in place of the comma.
Claim 10 recites the term “triacrylatee” which includes an extra terminal letter “e”.
Appropriate correction is required.

Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 8 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3 and 8 recite “from 35 wt.-%” without any upper limit of the range. The claim thus does not set forth the scope of the claimed polymer with reasonable clarity.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 and 14-19 of copending Application No. 16/311,162 in view of US Patent Application Publication No. 2010/0278763 A1 (herein “Loeffler”). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 1-8, 11, and 13-15: US ‘162 claims a polymer comprising units according to the presently recited formula (1) having the recited bio-based carbon content (e.g. see claim 5 of US ‘162). US ‘162 does not claim a polymer comprising the further presently recited units.
Loeffler describes polymers comprising units according to the presently recited formula (I) (e.g. see ¶¶ [0025]-[0027] and [0034]), crosslinking units (see ¶ [0037]), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made the polymers claimed by US ‘162 having the further repeating units described by Loeffler in order to make a polymer that is useful as a thickener.
As to claims 9-10: Loeffler’s crosslinkers include trimethylolpropane triacrylate (see ¶ [0053]).
As to claim 12: US ‘162 further claims a weight average molecular weight within the presently recited range (see claim 7 of US ‘162).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/468,414. Although the claims at issue are not identical, they are not patentably distinct from each other.
US ‘414 claims a polymer comprising units according to the presently recited formula (1) having the recited bio-based carbon content (e.g. see claim 1 of US ‘414) and the presently recited crosslinking and neutral units. Claim 1 of US ‘414 thus reads on present claim 1 in an anticipatory manner. The further limitations of present claims 2-15 are adequately set forth in claims 2-15 of US ‘414.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent Application Publication No. 2010/0278763 A1 (herein “Loeffler”) in view of Progress in Biomaterials 2013, 2(8), 1-16 (herein “Babu”) and further as evidenced by US Patent Application Publication No. 2010/0274048 A1 (herein “Wakayama”), US Patent Application Publication No. 2015/0329877 A1 (herein “Bockrath”), and US Patent Application Publication No. 2010/0048850 A1 (herein “Dubois”).
As to claims 1-3, 5-8, 11, and 13-15: Loeffler describes polymers (see ¶¶ [0033]-[0037]) comprising repeating units according to the presently recited chemical Formula (1) (see component ab) and ¶¶ [0026]-[0027]), crosslinking units (see ¶ [0037]), and neutral units (see ¶¶ [0035]-[0036]) in amounts overlapping the presently recited ranges. The polymers are useful as thickeners and for other applications (see ¶ [0032]) such as in compositions comprising oil components (see ¶¶ [0067]-[0070]).
Loeffler does not disclose the presently recited bio-based carbon content.
Babu discloses that bio-based polymers reduce dependence on fossil fuels and reduce carbon dioxide emissions and that there is worldwide demand for replacing petroleum-derived raw materials with renewable resource-based raw materials for the production of polymers (see fourth paragraph on the Introduction on p. 1).
In light of Babu, it is evident that one of ordinary skill in the art would have been motivated by ordinary creativity to make a bio-based version of Loeffler’s polymers to reduce dependence on fossil fuels and/or to reduce carbon dioxide emissions associated with the polymer.
Furthermore, as evidenced by Wakayama (e.g. see ¶ [0038]), a means of synthesizing the pertinent monomers is known, and as evidenced by Bockrath (see the abstract and ¶ [0013]) and Dubois (see the abstract), bio-based sources of isobutene and acrylonitrile are known. One of ordinary skill in the art would therefore have had a reasonable expectation of success for making Loeffler’s polymers using known methods and bio-based materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Loeffler’s polymers using bio-based materials, including polymers having a bio-based carbon content within the presently recited range.
As to claim 4: Loeffler further discloses monomers having a neutralization degree within the presently recited range (see ¶ [0026]).
As to claims 9-10: Loeffler further discloses crosslinkers such as trimethylolpropane triacrylate (see ¶ [0053]).
As to claim 12: Loeffler further discloses that the polymer has a molecular weight of 103 to 109 (see claim ¶ [0056]). Loeffler does not specifically disclose a weight average molecular weight.
In light of Loeffler’s disclosure of a generic molecular weight, one of ordinary skill in the art would have been motivated to make Loeffler’s polymers having any type molecular weight within the range taught by the reference, including polymers having a weight average molecular weight within the range taught by the reference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present 3 to 109.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/RICHARD A HUHN/Primary Examiner, Art Unit 1764